Clifford F. Brown, J.,
concurring. The present two actions are not malpractice actions for which the time limitation of one year as set forth in R. C. 2305.Í1 applies, but are clearly wrongful death actions for which the time limitation of two years is established by R. C. 2125.02. Both actions were therefore timely filed. Their dismissal by the trial court was obvious error. The Court of Appeals correctly reversed the trial court.
The wide difference between a malpractice action and wrongful death action, and the reason for different time limitations for each action is made abundantly clear in Klema v. St. Elizabeth’s Hospital (1960), 170 Ohio St. 519, paragraph one of the syllabus:
“Where an alleged negligent act was such as would have, if death had not ensued, entitled a person to maintain an action therefor, a cause of action for wrongful death exists in such decedent’s personal representative, and such cause of action for wrongful death can not be defeated merely by reason of the bar of limitation which would have been applicable to decedent’s action.”
Similarly, in a long line of cases this court has construed the term “malpractice” strictly as applied to the defendant and liberally as applied to the plaintiff with reference to medical malpractice. In Amer v. Akron City Hospital (1976), 47 Ohio St. 2d 85, this court held an action by husband for loss of consortium and loss of services of his wife injured by medical malpractice of a physician governed by the four year period provided by division (D) of R. C. 2305.09 and not a medical malpractice action governed by the one year limitation period provided in R. C. 2305.11. See, also, Richardson v. Doe (1964), 176 Ohio St. 370; Corpman v. Boyer (1960), 171 Ohio St. 233. See, also, Whitt v. Columbus Cooperative (1980), 64 Ohio St. 2d 355; Hocking Conservancy Dish v. Dodson-Lindblom Assoc. (1980), 62 Ohio St. 2d 195. That is the background and context in which we should review and apply *484R. C. 2305.11, as amended in 1975 and 1976, to the facts in the present two cases.
Klema v. St. Elizabeth’s Hospital, supra, clearly recites the history of the wrongful death statute, now R. C. 2125.02, as follows:
“The wrongful death action is a special statutory action which does not exist at common law. As a condition to the action, and not as a statute of limitations, a time limitation is set within which the action must be brought * * V’ Id. at 524
“ * * * This is a wrongful death action brought under and by virtue of the provisions of Section 2125.01, Revised Code. That such action is completely distinct from that which accrued to the party directly injured is well established in this state. Mahoning Valley Ry. Co. v. Van Alstine, Admr., 77 Ohio St., 395, 83 N. E., 601, 14 L. R. A. (N. S.), 893; May Coal Co. v. Robinette, Admr., 120 Ohio St., 110, 165 N. E., 576, 64 A. L. R., 441; Karr, Admr., v. Sixt, 146 Ohio St., 527, 67 N. E. (2d), 331.” Id. at 521.
Medical malpractice is separate and distinct from wrongful death. These are distinct wrongs. Malpractice is the wrong to the patient as an individual. Wrongful death is the wrong to the heirs and next-of-kin designated by statute.
We must determine whether the rule of law announced in Klema v. St. Elizabeth’s Hospital, supra, and its progeny of cited cases above, has been altered by the amendments of R. C. 2305.11, effective July 28, 1975 and July 1, 1976. That statute, with the relevant amendments in capitals, and the relevant phrases emphasized, provides, in pertinent part, as follows:
“(A) An action for * * * malpractice, INCLUDING AN ACTION FOR MALPRACTICE AGAINST A PHYSICIAN, PODIATRIST, OR A HOSPITAL * * * shall be brought within one year after the cause thereof accrued * * *.
“IF A WRITTEN NOTICE, PRIOR TO THE EXPIRATION OF TIME CONTAINED IN THIS DIVISION, IS GIVEN TO ANY PERSON IN A MEDICAL CLAIM THAT AN INDIVIDUAL IS PRESENTLY CONSIDERING BRINGING AN ACTION AGAINST THAT PERSON RELATING TO PROFESSIONAL SERVICES PROVIDED TO THAT INDIVIDUAL, THEN AN ACTION BY THAT IN*485DIVIDUAL AGAINST THAT PERSON MAY BE COMMENCED AT ANY TIME WITHIN ONE HUNDRED EIGHTY DAYS AFTER THAT NOTICE IS GIVEN.
“(B) IN NO EVENT SHALL ANY MEDICAL CLAIM AGAINST A PHYSICIAN, PODIATRIST, OR A HOSPITAL BE BROUGHT MORE THAN FOUR YEARS AFTER THE ACT OR OMISSION CONSTITUTING THE ALLEGED MALPRACTICE OCCURRED * * *. THE LIMITATIONS IN THIS SECTION FOR FILING SUCH A MALPRACTICE ACTION * * * APPLY TO ALL PERSONS REGARDLESS OF LEGAL DISABILITY AND NOTWITHSTANDING SECTION 2305.16 OF THE REVISED CODE. * * *
u * * *
“(D) AS USED IN THIS SECTION:
n * * *
“(3) ‘MEDICAL CLAIM’ MEANS ANY CLAIM ASSERTED IN ANY CIVIL ACTION AGAINST A PHYSICIAN, PODIATRIST, OR HOSPITAL ARISING OUT OF THE DIAGNOSIS, CARE, OR TREATMENT OF ANY PERSON.” (Emphasis added.)
The General Assembly chose to retain in this amended statute the term “malpractice,” and amended division (A) by using both the terms “malpractice” and “medical claim.” However, in the context in which “medical claim” is used in division (A), the term necessarily excludes wrongful death actions, which can not be brought by “an individual * * * relating to professional services provided to that individual.” While the term “medical claim” is broadly defined in subdivision (D)(3), the usage of the term in division (A) is considerably narrowed by its context.
The legislature said what it meant, and meant what it said, when it used both “malpractice” and “medical claim” in division (A). Neither term as used includes wrongful death actions. “Malpractice” retains its prior meaning, excluding wrongful death actions arising from alleged malpractice. “Medical claim,” as used in the second paragraph of division (A), is limited to non-wrongful death actions, since the context requires that the suit be brought by the person injured, an impossibility in a wrongful death action. Thus, in both paragraphs of division (A) of R. C. 2305.11, the General *486Assembly excluded wrongful death actions from the statute of limitations contained therein.
Further evidence of the legislative intent to exclude wrongful death actions from the one-year limitations period is found in division (B), which states that “medical claims,” such as actions in favor of persons under legal disability designated in R. C. 2305.16 arising from alleged malpractice, may be brought no later than four years after the claimed act or omission. Therefore, some medical claims in favor of individuals personally sustaining injury as a result of medical malpractice may not be subject to the one year limitation contained in division (A).
Under R. C. 2125.02, the wrongful death statute of limitations, the period for bringing such actions is two years. This period was not changed by the amendment to R. C. 2305.11. The General Assembly not only retained the term “malpractice,” a term which excluded wrongful death actions, but it also inserted it a second time into the statute in division (A). The legislators did not repeal by indirection the meaning of “malpractice.” Rather, the General Assembly evidenced an intent to retain the distinction between wrongful death actions and malpractice claims, clearly excluding the wrongful death actions from the limitations period announced in both paragraphs of division (A) of R. C. 2305.11.
This distinction between wrongful death actions and malpractice actions-medical claims existed before the 1975 and 1976 amendments of R. C. 2305.11 and continues to exist. This conclusion that the two wrongful death claims are not barred by the one-year statute of limitations but are controlled by the limitation period for wrongful death actions contained in R. C. 2125.02 harmonizes with the legislative mandate of R. C. 1.11 and elementary principles regarding remedial and procedural laws.
R. C. 1.11 provides that “[rjemedial laws and all proceedings under them shall be liberally construed in order to promote their object and assist the parties in obtaining justice. * * * ”
R. C. 2305.11 is a remedial law and as such should be liberally construed in order to promote its object and to assist the parties in obtaining justice by reaching the issues of *487substantive law involved. State, ex rel. Moritz, v. Troop (1975), 44 Ohio St. 2d 90; Van Meter v. Segal Schadel Co. (1966), 5 Ohio St. 2d 185; Indus. Comm. v. Musselli (1921), 102 Ohio St. 10.
“[T]he rule of the common law that statutes in derogation thereof must be strictly construed” has no application to a statute of limitations which must be construed liberally in order to promote its object. McAllister v. Hartzell (1899), 60 Ohio St. 69, 88.
I concur in the majority opinion finding the applicable statute of limitations to be the two-year period as contained in R. C. 2125.02.